Citation Nr: 1203041	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for bilateral hearing loss disability.

In October 2011, the Veteran and his son presented personal testimony before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent evidence that a bilateral ear hearing loss disability was incurred due to in-service noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that the post service hearing loss he developed within four or five years following service discharge was the result of noise exposure during service.  At the October 2011 Board hearing, he testified he was around very loud equipment without ear protection during service.  He noted that following service discharge, his employment did not involve loud noises, which is why he believed his hearing loss was incurred from the noise exposure during service.  The Veteran's son testified that for as long as he could remember, his father had hearing loss.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board is allowing the benefit sought, discussion of whether VA complied with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve no useful purpose.

II.  Legal Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for a chronic disease, such as an organic disease of the nervous system (which includes hearing loss) may be granted if manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  Analysis

After having carefully reviewed the evidence of record, the Board finds that the evidence warrants the award of entitlement to service connection for a bilateral hearing loss disability.  The reasons follow.

The Veteran underwent a VA audiological evaluation in October 2009.  There, the VA audiologist concluded that hearing loss was not a result of noise exposure in service.  In providing that opinion, she stated that the Veteran's hearing was within normal limits in service.  She stated that the normal hearing in service, the interview, and the audiometric results caused her to believe that hearing loss was not incurred in service.  

The Veteran has submitted a December 2009 favorable medical opinion from an ear, nose, and throat specialist.  Following a hearing test and a credible description of the Veteran's history with respect to his hearing loss and its onset, the examiner stated that the Veteran's degree of hearing loss would not develop from age.  He added that because the hearing loss started soon after service discharge, he felt that the current hearing loss was the result of noise exposure while in service.  

Thus, there is a positive medical opinion concluding that the appellant's hearing loss had its onset from in-service noise exposure and a negative opinion concluding that the Veteran's hearing loss was not from in-service noise exposure.  Both examiners provided a rationale for their opinions.  Hence, the evidence is in equipoise, and reasonable doubt is resolved in favor of the Veteran.  Therefore, the Board grants entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


